
	
		I
		112th CONGRESS
		2d Session
		H. R. 6143
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2012
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on
			 Appropriations, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide for supplemental appropriations for obesity
		  programs of the Centers for Disease Control and Prevention, and for other
		  purposes.
	
	
		1.Supplemental appropriations
			 for obesity programs of the Centers for Disease Control and
			 PreventionThe following sums
			 are appropriated, out of any money in the Treasury not otherwise appropriated,
			 for fiscal year 2013:
			Department of Health and Human
		  Services
			Centers for Disease Control and
		  PreventionFor an additional
		  amount for obesity programs, as authorized by section 301 of the Public Health
		  Service Act, $20,000,000, to remain available until expended:
		  Provided, That such amount is designated by the Congress as an
		  emergency requirement pursuant to section 251(b)(2)(A) of the Balanced Budget
		  and Emergency Deficit Control Act of 1985, except that such amount shall be
		  available only if the President subsequently so designates such amount and
		  transmits such designation to the
		  Congress.
			2.RescissionsOf the prior year unobligated balances of
			 the following accounts, the following amounts are rescinded:
			(1)Department of State and Related
			 Agency—Department of State—Administration of Foreign Affairs—Educational and
			 Cultural Exchange Programs, $6,000,000.
			(2)Department of State and Related
			 Agency—Department of State—International Organizations—Contributions to
			 International Organizations, $5,000,000.
			(3)Bilateral Economic Assistance—Funds
			 Appropriated to the President—Assistance For Europe, Eurasia and Central
			 Asia, $5,000,000.
			(4)Multilateral Assistance—Funds
			 Appropriated to the President—Contribution to the Strategic Climate
			 Fund, $1,000,000.
			(5)Multilateral Assistance—Funds
			 Appropriated to the President—Global Environment Facility,
			 $1,000,000.
			(6)Multilateral Assistance—Funds
			 Appropriated to the President—Contribution to the Inter-American Development
			 Bank, $2,000,000.
			
